Exhibit 10.2

FIRST AMENDMENT TO SUBCONTRACT AGREEMENT

THIS FIRST AMENDMENT TO THE SUBCONTRACT AGREEMENT (this “Amendment”), effective
as of June 21, 2006 (the “Amendment Effective Date”), is by and between MAXIMUS,
INC. (“MAXIMUS”) and Accenture LLP (“Accenture”).

WHEREAS, MAXIMUS and Accenture (the “Parties”) entered into that certain
Subcontract Agreement, dated June 25, 2005 (the “Agreement”), as amended herein,
in support of the Texas Integrated Eligibility and Enrollment project (the
“Project”) for the Texas Health and Human Services Commission (“HHSC”);

WHEREAS, on April 11, 2006 Accenture delivered to MAXIMUS a Notice of Material
Breach and Demand for Cure (“Cure Notice”) pursuant to Section 8.1 of the
Agreement in respect of MAXIMUS’ performance of its contractual obligations;

WHEREAS, on April 30, 2006 MAXIMUS delivered to Accenture a response to the Cure
Notice in which MAXIMUS acknowledged certain Project challenges but disagreed
with other elements of the Cure Notice;

WHEREAS, on May 3, 2006 the Parties executed a letter agreement (“Letter
Agreement”) to address Accenture’s concerns raised in the Cure Notice;

WHEREAS, in connection with the Parties’ discussions regarding the subject
matter of the Cure Notice and the Letter Agreement, and without waiver of or
prejudice to either Party’s rights under the Agreement, while advancing progress
on the Project, the Parties will pursue the following efforts:

·                  Accenture shall assume operational responsibility for the
Complaints and Appeals Services (as defined herein) being provided by MAXIMUS
immediately prior to the Amendment Effective Date;

·                  Accenture shall assume operational responsibility for the
Technology Development Services (as defined herein) being provided by MAXIMUS
immediately prior to the Amendment Effective Date;

·                  MAXIMUS shall retain full responsibility for Call and Image
Processing Services and Integrated Eligibility Transaction Processing Services
(as defined herein) subject to the institution by Accenture of a new management
and oversight structure with respect to MAXIMUS’ performance of such services;

·                  Accenture shall provide supplemental management and
operational assistance to MAXIMUS with respect to certain defined areas of
MAXIMUS responsibility; and

·                  General governance structures shall be revised and enhanced
in an effort to improve future operations under the Agreement;

WHEREAS, the Parties have agreed to an allocation of financial responsibility as
described herein;

WHEREAS, the Parties have reached agreement on additional matters arising out of
the concerns raised in the Cure Notice and the Letter Agreement; and

WHEREAS, to effect the agreements of the Parties as described above, the Parties
desire to amend the Agreement as set forth herein.

1


--------------------------------------------------------------------------------




 

NOW THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.                                       Capitalized Terms. Capitalized terms
not otherwise defined herein shall have the meanings assigned in the Agreement.

“Call and Image Processing Services” shall mean the MAXIMUS services identified
on Exhibit 2.1 and elsewhere in the Agreement, as applicable, relating to
processing of customer calls and customer documents in support of Integrated
Eligibility and CHIP transactions.

“Complaints and Appeals Services” shall mean the MAXIMUS services identified on
Exhibit 2.1A relating to research and resolution of customer and ombudsman
complaints and appeals regarding Integrated Eligibility and CHIP transactions,
and for which Accenture shall assume operational responsibility pursuant to this
Amendment.

“Cover Costs” shall mean those costs identified in Exhibit 7.2A, for which
MAXIMUS has a responsibility under this Agreement. Cover Costs shall consist of
the salary and benefits of the personnel assigned and other direct non-payroll
costs, including travel (at not more than $30 per hour) for out-of-town
personnel, software license costs, and standard load factors for recovery of
professional development, recruiting, absence, technology support, equipment and
depreciation costs. Cover Costs associated with Technology Development Services
shall include margin as established in the Prime Contract for Accenture’s
employed resources, and 5% margin for subcontractors, up to the amounts set
forth in Exhibit 7.2A. For any additional work required to perform the
Technology Development Services, such margin components shall not apply.
Accenture shall use commercially reasonable efforts to mitigate Cover Costs.

“Integrated Eligibility Transaction Processing Services” shall mean the MAXIMUS
services identified on Exhibit 2.1 and elsewhere in the Agreement, as
applicable, relating to processing of Integrated Eligibility transactions from
Image Assembly through completion.

“Stable Performance” shall mean that a Service complies with all applicable Key
Performance Requirements for a period of three (3) successive months after the
Texas Access Alliance is processing transactions relating to seventy-five
percent (75%) of the statewide caseload.

“Technology Development Services” shall mean the MAXIMUS services set forth on
Exhibit 2.1A relating to development and maintenance of MAXe for Integrated
Eligibility, and for which Accenture shall assume operational responsibility
pursuant to this Amendment.  For the avoidance of doubt, MAXe for Integrated
Eligibility is the Oracle-based MAXe product currently in use for performance of
the Integrated Eligibility Processing Services

“Transitioned Services” shall mean the Complaints and Appeals Services and the
Technology Development Services, in each case as the operational responsibility

2


--------------------------------------------------------------------------------




for such Services is transitioned to Accenture pursuant to the terms of this
Amendment.

2.             Amendment. The Agreement is hereby amended as follows:

a.             Incorporation of the Prime Contract. In order to clarify the
relationship between the terms of the Prime Contract and the Subcontract, new
Section 1.2 is hereby inserted as follows:

“1.2                           It is the parties’ intent that MAXIMUS shall take
all reasonable steps within the scope of this Agreement to enable Accenture to
comply with the terms of the Prime Contract. MAXIMUS shall comply with the
provisions of the Prime Contract and all work done and/or deliverable items
shall be produced and performed by MAXIMUS and all of its subcontractors
strictly in accordance with the provisions of the Prime Contract. Unless
otherwise noted in the body of this Agreement, the provisions of the Prime
Contract, attached hereto as Exhibit 1.2, are incorporated into this Agreement
by reference in their entirety and are applicable to this Agreement as written.
MAXIMUS shall perform the services described herein in the manner necessary to
enable Accenture to fulfill its obligations under the Prime Contract. These
incorporated Prime Contract clauses are in addition to the other clauses, terms,
and conditions specifically set forth in this Agreement. For the avoidance of
doubt, if a provision of this Agreement is in conflict with a provision of the
Prime Contract, the Prime Contract provision shall prevail.”

b.             Status Reports. In order to provide additional transparency into
MAXIMUS’ efforts to remediate the concerns identified in the Cure Notice and
Letter Agreement with respect to the Integrated Eligibility Transaction
Processing Services, new Section 2.10 is hereby inserted as follows:

“2.10                     Certain Status Reports

2.10.1                              With respect to MAXIMUS’ performance of the
Integrated Eligibility Transaction Processing Services and the Call and Image
Processing Services, beginning on the Amendment Effective Date, MAXIMUS shall
provide detailed weekly status reports delivered electronically to Accenture
each Wednesday by 5:00 p.m. Central Time in the form attached hereto as
Exhibit 2.10. Such reports shall, at a minimum, summarize MAXIMUS’ performance
of the Integrated Eligibility Transaction Processing Services and the Call and
Image Processing Services against objective, verifiable metrics of performance
specified in writing by Accenture.

2.10.2                              For each calendar day that MAXIMUS fails to
timely deliver (i) any status report required under Section 2.10.1 for Services
that have not achieved Stable Performance or (ii) any other status report
required under a Corrective Action Plan that pertains to MAXIMUS’
responsibilities following the Amendment Effective Date and for which a report
form or specific report content is

3


--------------------------------------------------------------------------------




                                                            specified in or with
respect to such Corrective Action Plan, MAXIMUS shall pay to Accenture an amount
equal to $5,000.00 as liquidated damages and not as a penalty. Both Parties
agree that the amount of actual damage would be difficult to calculate and that
the amount stated above serves as a reasonable proxy for such damages.

2.10.3                              Notwithstanding MAXIMUS’ obligation to
provide the weekly status reports described above, if information comes to
MAXIMUS’ attention that causes MAXIMUS to believe  that MAXIMUS will be unable
to meet any material  obligations in the Agreement or under any Corrective
Action Plan, MAXIMUS shall immediately notify Accenture.”

c.             Management and Oversight of Call and Image Processing Services.
In order to document additional management and oversight structures designed to
address concerns highlighted in the Cure Notice and Letter Agreement relating to
MAXIMUS’ performance of the Call and Image Processing Services, new Section 2.11
is hereby inserted as follows:

“2.11                     Management and Oversight of Call and Image Processing
Services.

2.11.1                  Within 14 calendar days after the Amendment Effective
Date, under Accenture’s direction, the Parties shall (i) establish a Call and
Image Processing Services command center and (ii) implement the supplemental
operational and vendor management structure applicable to MAXIMUS’ performance
of the Call and Image Processing Services at the Midland service facility, in
each case as further described on Exhibit 2.11. MAXIMUS hereby agrees to
cooperate with Accenture and comply with the management structures and
procedures outlined in Exhibit 2.11. MAXIMUS shall be financially responsible
for Accenture’s Cover Costs in providing such additional management and
oversight in accordance with Exhibit 7.2A.

2.11.2                  On the Amendment Effective Date, MAXIMUS shall provide
Accenture written notice of all subcontracts that pertain to the Call and Image
Processing Services and provide complete and accurate copies of such
subcontracts to Accenture. If Accenture reasonably believes that an issue exists
with one of MAXIMUS’ subcontractors that has caused or is reasonably likely to
cause a material non-performance of obligations under this Agreement or the
Prime Contract, then the Parties shall meet immediately to discuss such issues.
After discussion of such issues and giving reasonable consideration to MAXIMUS’
input on the impact of available alternatives and balancing the effects on the
Project globally, then, MAXIMUS shall take all commercially reasonable steps to
comply with Accenture’s reasonable request to terminate, assign or restructure
any such subcontracts (including, without limitation, subcontracts with ImageAPI
and ACP), including payment of any amounts due to the applicable third party.
However, nothing in this Amendment is intended to create any

4


--------------------------------------------------------------------------------




                                                third party beneficiary
relationship. MAXIMUS must obtain Accenture’s review and approval of amended
subcontracts with reasonable advance notice prior to execution by MAXIMUS.
MAXIMUS’ failure to take all commercially reasonable steps to timely comply with
Accenture’s request to terminate, assign or restructure any applicable
subcontract shall be deemed an Event of Default pursuant to which Accenture may
deliver a Termination Notice in accordance with Section 8.2. MAXIMUS represents
and warrants that, to the best of its knowledge and belief, it is not in breach
of any of its subcontracts that relate to the Project.

2.11.3                  Notwithstanding the forgoing, MAXIMUS shall use
commercially reasonable efforts to restructure the subcontract agreement with
ACP by July 15, 2006 and provide Accenture a weekly report regarding the status,
which report shall be Confidential Information. “

d.             Technology Development Services. In order to document the
arrangements specified for the Technology Development Services for which
Accenture is assuming  operational responsibility pursuant to Section 3(a) of
this Amendment, new Section 2.4.5 is hereby inserted as follows:

“2.4.5                  MAXe Operations

2.4.5.1               From and after the Technology Development Transition Date,
Accenture shall perform the Technology Development Services in such a manner as
to maintain the level of business performance enabled by MAXe at a level at
least equal to business performance as of the Technology Development Transition
Date. If Accenture causes the performance of MAXe to fail to operate at a level
at least equal to MAXe performance as of the Technology Development Transition
Date, and that failure causes or materially contributes to significant MAXIMUS
productivity deficiencies that result in MAXIMUS’ failure to achieve the work
standards (to be provided at Accenture’s request) that form the basis of its
variable transaction rates, then the following steps shall be taken:

2.4.5.1.1                              Accenture shall use commercially
reasonable efforts to cure the failure.

2.4.5.1.2                              If the failure cannot be cured, the
Parties shall jointly seek and implement other measures (e.g., process changes
or workflow changes) to increase MAXIMUS productivity. MAXIMUS shall not
unreasonably refuse to make such changes, and Accenture shall credit against the
Cover Costs applicable to the Technology Development Services an amount equal to
the incremental costs reasonably incurred by MAXIMUS in making such changes.
MAXIMUS shall be obligated to mitigate any such incremental costs.

5


--------------------------------------------------------------------------------




2.4.5.1.3                              If efforts under Sections 2.4.5.1.1 and
2.4.5.1.2 are exhausted and significant MAXIMUS productivity deficiencies
remain, then Accenture, at Accenture’s exclusive option, shall either relieve
MAXIMUS of liability for Liquidated Damages associated with the KPRs impacted by
the deficiencies or take financial responsibility for increased MAXIMUS capacity
to meet the KPRs, either of which shall be in proportion to the contribution of
Accenture’s failure among all causes of the productivity deficiencies.

2.4.5.2               MAXIMUS agrees that with respect to those components of
MAXe implemented by MAXIMUS prior to the Technology Development Transition Date,
the remedies set forth in Section 2.4.5.1 shall not be available to it.”

e.             General Governance and Oversight. In order to strengthen the
governance structures applicable to the Services generally, new Section 3.8 is
hereby inserted as follows:

“3.8                           General Governance and Oversight.

3.8.1                        Collaborative Intent. The Parties acknowledge their
mutual desire for open, honest, transparent, complete and prompt communication
between the Parties and hereby (i) reaffirm the governance principles set forth
in Section 3.2 of the Agreement, and (ii) adopt the additional governance
principles set forth in Exhibit 3.8. Each Party agrees to cooperate in good
faith to review the current implementation of such principles and to discuss any
reasonable changes that are necessary or appropriate to ensure joint
decision-making efforts for subject matters that affect both Parties. The
Parties hereby further confirm that efficient and effective communication
requires full and open disclosure of data and information related to the
services provided under this Agreement.

3.8.2                        Improved Executive Committee. Within 14 calendar
days after the Amendment Effective Date, the Parties shall re-organize and
convene the Executive Committee in accordance with Section 3.5 with such
structural and procedural changes as the Parties shall mutually agree in
connection with the review set forth in Section 3.8.1. The initial membership of
the Executive Committee shall include the Accenture U.S. Government Operating
Group Managing Director and the MAXIMUS Chief Executive Officer. The Executive
Committee shall meet at least semi-monthly until such time as the Parties
mutually agree to reduce the frequency of such meetings as a result of improved
MAXIMUS performance.

3.8.3                        Workgroups.

(i)                         Within ten days after the Amendment Effective Date,
the Parties shall jointly establish a workgroup to oversee and

6


--------------------------------------------------------------------------------




                                    confirm seamless cooperation for the
provision of end-to-end integrated eligibility services.

(ii)                      Within ten days after the Amendment Effective Date,
the Parties shall jointly establish a workgroup to oversee and confirm seamless
cooperation for the provision of end-to-end CHIP services.”

f.              Interaction with the State. Section 4.6 is hereby deleted in its
entirety and replaced with the following:

“4.6                           Except to address day-to-day technical
operational matters, MAXIMUS shall not communicate with the State on matters
involving the Project without Accenture’s prior written consent, or for
circumstances in which time is essential and immediate written consent is not
practical, express oral consent, followed promptly by written confirmation. For
the avoidance of doubt and absent the operation of an administrative or judicial
process or applicable law compelling disclosure by MAXIMUS, MAXIMUS shall not
communicate with the State (or representatives, employees or contractors of the
State) regarding the service performance, scope adjustments, schedule
adjustments, project status, or any other major issue affecting the Services
without Accenture’s concurrent participation or Accenture’s prior written
consent. MAXIMUS shall promptly report to Accenture any and all communications
with the State regarding issues that may have a material impact on the Services
or the Project. MAXIMUS shall design and implement a program to maintain a
consistent level of employee and contractor awareness regarding MAXIMUS’
obligations under this Section 4.6. Upon notice by Accenture, MAXIMUS shall take
such remedial steps directed by Accenture, up to and including prompt removal
from the Project of any employees of MAXIMUS that fail to comply with this
Section 4.6. Nothing in this Agreement, including this Section 4.6, is intended
to limit the rights of HHSC under the Prime Contract.”

g.             Supplemental Management and Operational Assistance. In order to
allow Accenture to provide supplemental management and operational assistance if
future concerns arise regarding MAXIMUS’ performance, new Section 4.7 is hereby
inserted as follows:

“4.7                           Supplemental Management and Operational
Assistance

4.7.1.1                           At any time following the Amendment Effective
Date, if MAXIMUS fails, or upon the basis of objective evidence considered by
Accenture that MAXIMUS is likely to fail, to meet any of its material
obligations under the Agreement, Accenture may, but shall not be obligated to,
assign or acquire additional Accenture resources as reasonably necessary or
appropriate to correct the deficiency and assist MAXIMUS in its performance of
its obligations under the Agreement. MAXIMUS shall be financially responsible
for the Cover Costs incurred by Accenture in connection with the deployment of
additional resources pursuant to this Section 4.7.1.1 as such Cover Costs are
calculated as

7


--------------------------------------------------------------------------------




                                                            provided in
Exhibit 7.2A; provided, however, that if Accenture assigns additional resources
in advance of an actual MAXIMUS failure, MAXIMUS shall be financially
responsible only for the portion of such costs incurred by Accenture that a
joint root cause analysis identifies as substantially preventing or mitigating a
likely breach of contractual obligations.

4.7.1.2                           As of the Amendment Effective Date, MAXIMUS
shall assign and thereafter maintain sufficient additional executive and
mid-level resources who possess relevant experience to design, implement,
operate and troubleshoot MAXIMUS’ performance of its contractual obligations.
Additional supervisory resources shall be added as needed to permit MAXIMUS to
maintain supervisor-to-team ratios applicable to the Integrated Eligibility
Transaction Processing Center at one-to-10 (1-10). Upon MAXIMUS’ demonstration
of continued, reliable performance of its obligations in compliance with the
Agreement, the Parties shall meet to discuss whether staffing levels may be
reduced without detrimental impact to MAXIMUS’ performance of the Services as
substantiated by MAXIMUS in detail reasonably satisfactory to Accenture. Any
such staffing level reductions shall occur pursuant to a mutually-agreed
transition plan.

4.7.1.3                           The list of Key Personnel for purposes of the
Agreement set forth in Exhibit 5.4.1 to the Agreement shall be replaced and
superseded by the designations of Key Personnel set forth in the new
Exhibit 5.4.1 attached to this Amendment. In addition, MAXIMUS shall fill the
following Key Personnel positions as described below:

(i)                                     MAXIMUS Local Site Executive — The
MAXIMUS Local Site Executive shall: (1) devote substantially all of his business
time and effort to managing MAXIMUS’ performance under the Agreement, (2) serve
as the single point of accountability in Austin, Texas for the Agreement,
(3) conduct daily informal briefings with Accenture regarding the status of the
Project, and (4) have full decision-making authority and responsibility for
MAXIMUS’ fulfillment of its contractual obligations. MAXIMUS shall obtain
approval of the final candidate for the MAXIMUS Local Site Executive within
thirty (30) days and have such candidate in place within forty-five (45) days
from the Amendment Effective Date. Until such time as the MAXIMUS Local Site
Executive is in place, Bruce Caswell shall act in such capacity.

(ii)                                  CHIP Operations Lead. MAXIMUS shall obtain
approval of the final candidate for the MAXIMUS CHIP Operations Lead within
thirty (30) days and have such candidate in place within forty-five (45)

8


--------------------------------------------------------------------------------




                                                days from the Amendment
Effective Date. Until such time as the MAXIMUS CHIP Operations Lead is in place,
Melinda Metteauer shall act in such capacity.

Accenture personnel shall be entitled to fully rely on all decisions made by the
MAXIMUS Key Personnel related to his or her respective area of responsibility.

4.7.1.4                           MAXIMUS agrees to use all commercially
reasonable efforts to improve attrition rates and fill open positions in a
timely manner. MAXIMUS shall report accurate information in the form attached
hereto as Exhibit 4.7.1.4, provide any supplemental detail required to support
or explain changes or variations from prior reports,  explain attrition rates
above forecast, document progress regarding each open management, supervisory or
transition position that has remained unfilled for more than thirty (30) days
and communicate all planned rolloffs of management, supervisory and transition
staff at least forty-five (45) days prior to such occurrence. All reports in
Exhibit 4.7.1.4 shall be provided by MAXIMUS on a weekly basis except the
Diversity Report, which shall be provided on a monthly basis, and the San
Antonio Turnover by Job report, Recruiting Status report, Recruiting
Opportunities report, and IT 66-67 report, each of which shall be provided on a
weekly basis for a period of three (3) months following the Amendment Effective
Date and shall be provided on a monthly basis thereafter; provided, however,
that such reports shall be resumed on a weekly basis in the event MAXIMUS is
subject to a cure notice or corrective action pertaining to staffing or human
resources issues. In addition, MAXIMUS agrees to provide internal human
resources support at a 1:150 ratio +/- 10% to meet employee relations issues,
retention and attrition, planning and forecasting.”

h.             Training. In order to allow Accenture to address specific
concerns regarding MAXIMUS training performance as set forth in the Cure Notice
and Letter Agreement, Section 5.5 is hereby deleted in its entirety and replaced
with the following:

“5.5                           Accenture and MAXIMUS agree to provide the
Project training staff to operate as an integrated team as identified in
Exhibit 5.5A, subject to the following conditions:

5.5.1                        The integrated training team shall operate under
the direction and supervision of Accenture.

5.5.2                        MAXIMUS may present candidates to fill positions
designated for Accenture. Accenture will not unreasonably reject qualified
candidates who are able to fill positions in a timely manner, and will provide
reason(s) for rejection in writing. Costs for positions filled by MAXIMUS staff
shall be credited against Cover Costs.

9


--------------------------------------------------------------------------------




5.5.3                        Notwithstanding Section 5.9, MAXIMUS shall promptly
replace those MAXIMUS employees or subcontractors performing Project training
functions who Accenture identifies in writing as not qualified or not meeting
reasonable performance standards for training, along with the reasons therefor.

5.5.4                      If MAXIMUS fails after notice to the MAXIMUS Local
Site Executive to promptly fill positions designated for MAXIMUS, Accenture may
fill those positions until MAXIMUS presents qualified candidates.

5.5.5                        The organization and staffing levels reflected in
Exhibit 5.5A are based on the current scope and delivery schedule for the
interim and end-state technology and process solutions and are subject to
re-evaluation if the scope or schedule changes.

5.5.6                        All responsibility for training development and
delivery for Texas Access Alliance operations personnel reverts to MAXIMUS on
March 1, 2007 for development and May 1, 2007 for delivery pursuant to mutually
agreed transition plans.

5.5.7                        MAXIMUS shall be financially responsible for all
Cover Costs incurred by Accenture in connection with the development and
provision of required training and certifications to MAXIMUS’ employees and
subcontractors engaged in the Project. An estimate of training Cover Costs is
presented in Exhibit 7.2A.”

i.              Setoff of Cover Costs; Audit Rights. In order to confirm the
method by which Cover Costs will be applied to amounts payable to MAXIMUS under
the Agreement and MAXIMUS’ rights to receive certain related information, new
Sections 7.6.1 and 7.6.2 are hereby inserted as follows:

“7.6.1                  Setoff of Cover Costs. With respect to any amount to be
paid or reimbursed by Accenture to MAXIMUS under the Agreement, Accenture may
set off against such amounts any Cover Costs incurred by Accenture. If the
amount of Cover Costs in a month exceeds the amounts payable by Accenture to
MAXIMUS, the excess amount of Cover Costs shall be carried forward into
succeeding months and applied against amounts otherwise payable to MAXIMUS in
such succeeding months until such excess Cover Costs have been fully applied.
Accenture will not be required to pay any disputed amounts to MAXIMUS under this
Agreement unless and until the dispute is resolved and in accordance with the
resolution of the dispute. Notwithstanding the foregoing, MAXIMUS shall have no
obligation to make payment on any disputed Cover Costs that were not subject to
setoff rights as described in this Section 7.6.1.

7.6.2                        Certain Audit Rights. For any Cover Costs incurred
by Accenture, on a monthly basis, Accenture shall provide MAXIMUS with
(i) timesheets supporting the hours incurred by Accenture personnel and
subcontractors providing services included in the Cover Costs, including an
indication of the job category that the person is filling, as indicated in the
schedules

10


--------------------------------------------------------------------------------




                                                provided under Exhibit 7.2A, and
(ii) descriptions of the deliverables produced in such month. Copies of the
deliverables or other work product shall be provided upon reasonable request by
MAXIMUS. Additionally, upon reasonable request, Accenture shall provide MAXIMUS
with additional (i) supporting information with transparency reasonably
sufficient to demonstrate the metrics of service volumes, productivity and
resource levels directly represented by such Cover Costs (including information
reasonably necessary to verify the quantity of hours expended by Accenture that
provide the basis for Cover Costs setoff by Accenture in any month) and (ii) the
opportunity to provide suggestions and other input to Accenture regarding
optimization and management of such Cover Costs (including comparative
benchmarks against MAXIMUS’ internal processes). The escalation process provided
in Section II of Exhibit 3.8 shall govern any issue with respect to issues or
questions raised by MAXIMUS regarding Accenture’s incurrence of such Cover
Costs. Notwithstanding the foregoing or any other provision hereof, in no event
shall MAXIMUS have the right to review Accenture’s internal cost information.
However, Accenture represents that Cover Costs are calculated as described in
the definition provided herein.”

k.                                       Terms Applicable to Cure Periods.
Section 8.1.2 (other than subsections 8.1.2.1 - 8.1.2.13) is hereby deleted in
its entirety and replaced with the following:

“8.1.2                  Any one of the following events by MAXIMUS, which is not
cured within 20 calendar days (except as specified in Section 8.1.4 below or as
otherwise extended by mutual written agreement of the Parties or as extended by
Accenture in its reasonable discretion if the State has extended a related cure
period applicable to Accenture) after receipt of written notice of breach from
Accenture:”

l.                                          Certain Events of Default. New
Section 8.1.5 is hereby inserted as follows:

“8.1.5                  In addition to the Events of Default described above and
notwithstanding Section 8.2, each of the following shall be deemed to be an
“Event of Default” for which Accenture may exercise the rights set forth in this
Agreement upon delivery of an appropriate Notice to MAXIMUS; provided, however,
that, notwithstanding Section 8.2 of the Agreement, such Notice shall be
effective upon delivery to MAXIMUS and shall not afford MAXIMUS with any
opportunity to cure (except as described in Section 8.1.5.1):

8.1.5.1                           While under any Corrective Action Plan
developed in accordance with the Prime Contract, and subject to the governance
provisions set forth in Exhibit 3.8, MAXIMUS fails, within the time period
specified in the applicable Corrective Action Plan (or if no time is specified
therein, within a time period reasonably specified by Accenture), to use good
faith efforts to comply with a material portion of such Corrective Action Plan,
provided however, that an Event of Default under this Section 8.1.5 shall not
occur if, MAXIMUS initiates such good faith efforts within forty-eight (48)
hours from the receipt of Notice by

11


--------------------------------------------------------------------------------




                                                            the MAXIMUS Local
Site Executive. The opportunity to initiate such good faith efforts within 48
hours shall only apply to the first instance of failure under this
Section 8.1.5.1 and for any subsequent failures hereunder, MAXIMUS shall not be
entitled to such opportunity; or

8.1.5.2                           MAXIMUS fails to correct and cure any of the
MAXIMUS performance deficiencies identified in Exhibit 8.1.5.2 by the applicable
deadline set forth on such Exhibit. Any such deficiency that the Parties
mutually agree in writing has been cured shall not be subject to the terms of
this Section 8.1.5 for any subsequent breach and shall be entitled to the
appropriate cure period set forth in the Agreement.

3.                                       Agreement. In addition to the
amendments to the Agreement set forth above in Sections 1 and 2 of this
Amendment, the Parties agree as follows, which agreements shall be incorporated
by reference into, and made a part of, the Agreement:

a.                                       Transition of Responsibility for
Technology Development Services.

(i)            Beginning on the Amendment Effective Date, the Parties shall
begin transitioning operational responsibility for the performance of the
Technology Development Services to Accenture in accordance with the transition
plan (the “Technology Development Transition Assistance Plan”) attached hereto
as Attachment A (the “Technology Development Transition”). Each of the Parties
shall comply with its responsibilities as outlined in the Technology Development
Transition Assistance Plan.

(ii)           Following the completion of the Technology Development Transition
in accordance with the Technology Development Transition Assistance Plan and
provided that MAXIMUS provides Accenture with reasonable assistance (including,
without limitation, all assistance reasonably requested by Accenture) in respect
of Accenture’s efforts, MAXIMUS shall be relieved of its obligations to provide
the Technology Development Services to Accenture as of and after the completion
of transition of the Technology Development Services to Accenture (the
“Technology Development Transition Date”). MAXIMUS shall retain responsibility
for (1) all operations that comprise the Technology Development Services prior
to the Technology Development Transition Date, including, without limitation,
the performance of the Technology Development Transition, (2) the development,
support, and maintenance of the MAXe software for Enrollment Broker and CHIP,
and (3) all break/fix maintenance obligations and related activities for the
MAXe software for periods after March 31, 2007. In addition, MAXIMUS must
continue to dedicate those MAXIMUS employees identified in the Technology
Development Transition Assistance Plan (or their qualified replacements) to
MAXIMUS’ performance of its obligations with respect to the Technology
Development Services; provided, however, that MAXIMUS may not reassign such
employees without Accenture’s prior written consent. From and after the
Technology Development Transition Date, failure to provide reasonable assistance
to Accenture in respect of Accenture’s performance of the Technology Development
Services shall be deemed to be a material breach pursuant to Section 8.1 of the
Agreement.

12


--------------------------------------------------------------------------------




Notwithstanding the transfer of operational responsibility for the Technology
Development Services to Accenture as specified above or any statement to the
contrary, MAXIMUS shall continue to bear financial responsibility for the Cover
Costs associated with Accenture’s performance of the Technology Development
Services as such costs are calculated pursuant to Exhibit 7.2A of the Agreement.

(iii)          Accenture shall provide up to 2 full-time equivalents (FTE’s) to
MAXIMUS for operational reporting and analysis during the period from the
Amendment Effective Date until January 31, 2007. From February 1, 2007 until
March 31, 2007, Accenture shall make only 1 FTE available to MAXIMUS for such
reporting and analysis functions.  MAXIMUS shall pay for such resources as Cover
Costs.

(iv)          Without limiting any obligations hereunder, the Parties shall take
commercially reasonable steps to conduct the Technology Development Transition
in a manner that does not impede MAXIMUS’ progress to correct its performance as
described in this Amendment. During the Technology Development Transition,
MAXIMUS shall take commercially reasonable steps to mitigate the impact of
attrition, absenteeism or performance decline. Notwithstanding any such
occurrence or steps taken to mitigate the same, each Party shall remain
responsible for performing all of its respective responsibilities throughout the
Technology Development Transition.

(v)           Subject to reimbursement as a Cover Cost, Accenture shall provide
facilities for the Technology Development Services.

(vi)          Following the three-month anniversary of the Technology
Development Transition Date, if MAXIMUS’ provision of reasonable assistance to
Accenture in connection with Accenture’s performance of the Technology
Development Services exceeds the MAXIMUS staffing plan for the applicable month
(exclusive of reasonable phone or email inquiries or requests for similar de
minimis cooperation), Accenture shall deduct the incremental personnel charges
incurred by MAXIMUS beyond those in the plan from such month’s Cover Costs.

(vii)         Representatives from both Parties shall meet on a periodic basis
to discuss the priorities applicable to each Party’s performance under this
Section 3(a), with the initial priorities to include (i) support of current
operational productivity and (ii) improvement of operational productivity.
During Accenture’s performance of the Technology Development Services, Accenture
shall provide periodic schedule and status reporting to MAXIMUS regarding scope
and schedule of MAXe version releases.

(viii)        The Parties acknowledge and agree that the Technology Development
Services as defined in the staffing plan in Attachment A are provided based upon
a jointly developed work plan to address the scope outlined in Exhibit 2.1A.

If the Parties agree to modify scope as pursuant to the provisions of
Section 3.8 and such modification increases or decreases the level of effort
necessary to complete Accenture’s performance of the Technology Development
Services, the

13


--------------------------------------------------------------------------------




Parties shall equitably adjust the associated Cover Costs set forth on
Exhibit 7.2A to reflect the modified scope.

(ix)           Where MAXIMUS personnel designated in Attachment A are scheduled
to work full-time, such personnel shall not be staffed or proposed on any other
MAXIMUS project, unless otherwise agreed in writing by Accenture.

b.                                      Transition of Responsibility for
Complaints and Appeals Services.

(i)            Beginning on the Amendment Effective Date, Accenture shall assume
operational responsibility for, and begin performing, the Complaints and Appeals
Services.

(ii)           Provided that MAXIMUS provides Accenture with reasonable
assistance (including, without limitation, all assistance reasonably requested
by Accenture) in respect of Accenture’s efforts, MAXIMUS shall be relieved of
its obligations to provide the Complaints and Appeals Services to Accenture as
of and after the Amendment Effective Date. MAXIMUS shall retain responsibility
for all operations that comprise the Complaints and Appeals Services prior to
the Amendment Effective Date. Failure to provide reasonable assistance to
Accenture in respect of Accenture’s performance of the Complaints and Appeals
Services shall be deemed to be a material breach pursuant to Section 8.1 of the
Agreement. Notwithstanding the transfer of operational responsibility for the
Complaints and Appeals Services to Accenture as specified above or any statement
to the contrary, MAXIMUS shall continue to bear financial responsibility for the
Cover Costs associated with Accenture’s performance of the Complaints and
Appeals Services as such costs are calculated pursuant to Exhibit 7.2A of the
Agreement.

(iii)          If MAXIMUS’ provision of reasonable assistance to Accenture in
connection with Accenture’s performance of the Complaints and Appeals Services
exceeds the MAXIMUS staffing plan for the applicable month (exclusive of
reasonable phone or email inquiries and requests for similar de minimis
cooperation), Accenture shall deduct the incremental personnel charges incurred
by MAXIMUS beyond those in the plan from such month’s Cover Costs. Additionally,
MAXIMUS may present candidates to fill positions designated for Accenture.
Accenture will not unreasonably reject such qualified candidates who are able to
fill positions in a timely manner, and will provide reason(s) for rejection in
writing.

(iv)          Subject to MAXIMUS’ provision of reasonable assistance in support
of Accenture’s performance of the Complaints and Appeals Services as provided in
this Section 3(b), Accenture, rather than MAXIMUS, shall have primary
responsibility for Key Performance Requirements numbered 12, 26, 27, 98, or 104
as documented in the Prime Contract and applicable to the Complaints and Appeals
Services performed by Accenture after the Amendment Effective Date. The
provisions of Section 6.1 of the Agreement regarding joint responsibility and
apportionment of liability shall continue to apply with respect to failures of
such Key Performance Requirements.

14


--------------------------------------------------------------------------------




(v)           Following Stable Performance of the Complaints and Appeals
Services, the Parties shall meet and discuss in good faith the possibility to
transition the Complaints and Appeals Services back to MAXIMUS. Any such
agreement shall be documented in an amendment to the Agreement and shall be
designed to effect such transition in a manner that minimizes any negative
impact on the Project.

c.                                       Accenture Cover Costs Incurred To Date.
At the Amendment Effective Date, Accenture shall setoff the amount specified for
“Activities prior to May 3, 2006” on Exhibit 7.2A against the next succeeding
amounts otherwise payable to MAXIMUS in respect of Cover Costs incurred by
Accenture with respect to resources provided to assist MAXIMUS prior to May 3,
2006.

d.                                      Special Terms Associated with
Transitioned Services.

(i)            License to MAXIMUS Software. In addition to the license provided
to Accenture pursuant to Section 11.2.2 of the Agreement and notwithstanding
anything to the contrary contained in Article 11 of the Agreement, or elsewhere
in the Agreement, MAXIMUS hereby grants to Accenture a non-exclusive,
sublicenseable (as provided below), fully-paid up, license for the term of the
Prime Contract (including any amendments, extensions, renewals or replacements
thereof) to use, copy, display, modify, maintain, and create derivative works of
the MAXIMUS Software (in both source and object code form) and any
modifications, enhancements, derivative works, development tools and
documentation related thereto solely for Accenture’s performance of the Project.
Upon written notice to MAXIMUS, Accenture may (i) sublicense the MAXIMUS
Software to a third-party to which Accenture has subcontracted some or all of
its obligations under the Prime Contract and (ii) assign or otherwise transfer
the license to the MAXIMUS Software to any successor entity that acquires or
succeeds to Accenture’s rights or obligations under the Prime Contract by
operation of law or otherwise, provided, that such third party (i) adheres to
all use restrictions relating to such MAXIMUS Software set forth in the
Agreement, (ii) agrees to be bound in writing to confidentiality obligations
substantially as set forth in the Agreement. On the Amendment Effective Date or
as soon as practicable thereafter, MAXIMUS shall deliver to Accenture copies of
such versions of the MAXIMUS Software, development tools and documentation that
Accenture requires to meet its obligations under the Prime Contract or as
otherwise requested by Accenture.

 (ii)          Third-Party Software Licenses. As part of MAXIMUS’ obligations
with respect to the Transitioned Services, MAXIMUS shall identify third-party
software licenses that pertain to the Transitioned Services and provide copies
of the applicable license agreements. Upon request by Accenture, MAXIMUS shall
take all reasonable steps, consistent with the terms of the applicable license
agreement, to assign such licenses to Accenture, including payment of any fees
due the applicable third party. Except for such licenses that are so assigned to
Accenture, the forgoing shall not limit MAXIMUS’ obligations to transfer the
license of third party software to the State at the conclusion of the Term of
the Prime Contract. MAXIMUS represents and warrants that it is not in breach of
any of the license agreements.

15


--------------------------------------------------------------------------------




(iii)          Use of MAXIMUS Materials. As part of MAXIMUS’ obligations with
respect to the Transitioned Services, MAXIMUS shall provide Accenture with
access to and rights to use and modify any materials used by MAXIMUS to provide
the Transitioned Services prior to the Amendment Effective Date, including,
without limitation, CCR scripts, training manuals, policies and procedures, QA
materials and assessments, Job Aids, and related tools and documentation.

(iv)          Employees and Subcontractors. As part of MAXIMUS’ obligations with
respect to the Transitioned Services, and notwithstanding Sections 5.1 or 5.4 of
the Agreement, Accenture (or its designated subcontractor) shall have the right
to (1) interview, make permanent or temporary offers of employment and hire any
employees of MAXIMUS that provided Transitioned Services other than the MAXIMUS
employees identified on Attachment B (collectively, the “Excluded Employees”),
so long as the Excluded Employees remain MAXIMUS employees, or (2) offer to hire
and hire any contractor or subcontractor of MAXIMUS that provided Transitioned
Services, and MAXIMUS shall provide Accenture with all assistance necessary for
Accenture to interview, make offers, and hire any of the MAXIMUS employees,
contractors and subcontractors described in the preceding sentence. MAXIMUS
agrees to make the Excluded Employees, as well as Jason Hughes and Dan Baxter,
available to Accenture on a full-time, dedicated basis for the 90-day period
following the Amendment Effective Date to assist in the Transitioned Services.
After the conclusion of such 90-day period, MAXIMUS shall cause such MAXIMUS
personnel to provide Project-related assistance to Accenture as reasonably
requested by Accenture. Within thirty (30) days of the Amendment Effective Date,
MAXIMUS shall provide an assessment of all employees of MAXIMUS and its
subcontractors that are presently providing the Transitioned Services.

e.                                       Status of Transitioned Services.
Accenture’s agreement to perform its obligations under this Amendment,
including, without limitation, the performance of the Transitioned Services and
management and governance activities with respect to the Call and Image
Processing Services and the Integrated Eligibility Transaction Processing
Services, is made solely to address certain issues identified in the Cure
Notice, and, without limiting the provisions of this Agreement, including
Section 6.1 of the Agreement and Section 2.4.5 as revised in this Amendment,
MAXIMUS shall have no independent right of action for breach of contract against
Accenture arising out of Accenture’s performance or non-performance of the
services for which Cover Costs apply. However, nothing in this provision shall
preclude or limit any defenses otherwise available to MAXIMUS in response to any
actions, allegations or claims based upon Accenture’s performance or
non-performance of the services. By assuming certain tasks previously performed
by MAXIMUS or undertaking added supervisory responsibilities as described
herein, on either a temporary or ongoing basis, Accenture does not undertake to
assume any MAXIMUS liability for the status of such services as of the Amendment
Effective Date (for supervisory resources) or the applicable Transition Date
(for Transitioned Services).

16


--------------------------------------------------------------------------------




f.                                         Effect of Transitioned Services on
Key Performance Requirements.

(i)            The Parties acknowledge that the measurement of certain MAXIMUS
Key Performance Requirements may depend upon Accenture’s performance of the
Transitioned Services. In the event of a failure of a Key Performance
Requirement, the Parties shall conduct a formal root cause analysis to determine
the allocation of responsibility for such failure, and MAXIMUS’ applicable
Liquidated Damages shall be proportionately reduced to reflect each party’s
determined responsibility; provided, however, that MAXIMUS shall retain
financial responsibility for any Key Performance Requirement failures primarily
resulting from the components of MAXe identified in Section 2.4.5.3 of the
Agreement (as determined pursuant to a root cause analysis).

(ii)           If MAXIMUS fails to achieve Key Performance Requirements 21, 22,
23, 24 and 25, Accenture shall have the right to assess the applicable
Liquidated Damages for such KPRs without regard to whether Liquidated Damages
have been assessed by HHSC, up to an aggregated monthly amount of $30,000. If
Accenture assess such Liquidated Damages, MAXIMUS shall have the option to
either pay the Liquidated Damage to Accenture or apply such amounts to remedial
efforts necessary to correct deficiencies in performance of the applicable KPR.
If HHSC subsequently assesses Liquidated Damages for such KPRs, MAXIMUS shall
have the right to set off any Liquidated Damages paid to Accenture against the
amounts assessed by HHSC for which MAXIMUS is determined to be responsible.

g.                                      Opportunities to Mitigate Cover Costs.
For all Services under this Agreement for which MAXIMUS has an obligation to pay
Cover Costs, MAXIMUS shall have the opportunity to communicate with Accenture
about possibilities to mitigate such Cover Costs, subject to the right of
Accenture to reject any proposals that it reasonably and in good faith believes
would have a negative impact on the ability of the Parties to comply with the
terms of the Prime Contract. Accenture shall use commercially reasonable efforts
to mitigate the Cover Costs. Every three months or more frequently in response
to any material change to the Project, the Parties shall meet to examine
staffing levels and ratios associated and other potential opportunities to
reduce Cover Costs. In such meetings MAXIMUS shall propose reductions in
staffing and related costs that would not diminish the performance of the
applicable Services and Accenture shall take reasonable steps to comply with
such proposals. When any Service for which MAXIMUS has a Cover Cost obligation
achieves Stable Performance, the Parties will meet to determine appropriate
steps to reduce Cover Costs while maintaining Stable Performance.

h.                                      Incentive Plan. In order to
appropriately incent MAXIMUS to improve performance on a continuing basis, the
Parties agree to employ the following incentive structure (the “Incentive
Plan”), which shall begin on July 1, 2006:

(i)            The parties will jointly establish an incentive fund, as further
described below, to be funded in the amount of $125,000 each month (“Incentive
Fund”).

(ii)           Each Party shall contribute to the Incentive Fund. Initially
Accenture’s contribution shall be 20% and MAXIMUS’ contribution shall be 80%.
For each month that MAXIMUS achieves all of the Performance Objectives,

17


--------------------------------------------------------------------------------




Accenture shall contribute an additional 5% of the Incentive Fund for subsequent
months, up to a maximum of 50%. For purposes of illustration, if MAXIMUS
achieved the Performance Objectives in each of the first three months, the
contribution to the Incentive Plan for month four shall be 35% by Accenture and
65% by MAXIMUS.

(iii)          On a monthly basis, no later than the 15th of the prior month,
the Accenture Project Director will specify four (4) performance objectives
(“Performance Objectives”) for services within MAXIMUS’ scope of work and within
MAXIMUS’ control to be achieved during the subsequent month, and establish a
measurable and reasonable level of performance and/or discrete outcome for each
Performance Objective (the “Performance Criteria”).

(iv)          The Accenture Project Director will identify one (1) one of the
Performance Objectives as “Primary”, which is assigned a value of $50,000 and
three (3) of the Performance Objectives as “Priority”, which are each assigned a
value of $25,000.

(v)           At the conclusion of each month, MAXIMUS’ performance of each of
the Performance Objectives will be evaluated against the applicable Performance
Criteria. The value of each Performance Objective successfully achieved will be
summed to determine the total value for the month. MAXIMUS’ total contribution
for the month will be subtracted from the total value to determine the incentive
amount earned for the month. For purposes of illustration, if MAXIMUS
contributed $100,000 in a given month and achieves the Primary Objective, and 2
Priority Objectives, the amount earned for the month would be $0 (($50,000 + 2 *
$25,000) - $100,000).

(vi)          On a quarterly basis, the total incentive amount earned by MAXIMUS
during the prior 3 months will be computed by adding the monthly incentive
amounts earned. The final amount, will be included in the invoice for the
following month and will be added (if the final amount is positive) or set-off
(if the final amount is negative), as applicable, to any amounts payable to
MAXIMUS.

(vii)         If during any month the Parties mutually agree that a Performance
Objective is no longer applicable for that month or performance of the
Performance Objectives is prevented by factors beyond MAXIMUS’ reasonable
control and for which MAXIMUS does not have an obligation, then the Incentive
Plan shall not apply to such Performance Objective for that month. The
applicable amount for such Performance Objective shall be remitted to the
Parties in amounts based on their respective contribution percentages. For
purposes of illustration, if HHSC takes acts that prevent MAXIMUS from
performing a Priority Objective and Accenture’s contribution percentage for the
applicable month is 40%, then the Incentive Fund for that month shall be reduced
by $25,000, with $15,000 credited to MAXIMUS and $10,000 credited to Accenture.

(viii)        Failure to achieve any of the Performance Objectives shall not be
determinative in any root cause analysis with respect to any of the KPRs. All
amounts set-off by Accenture will be credited to MAXIMUS in the event the client

18


--------------------------------------------------------------------------------




assesses Liquidated Damages for failures of KPRs related to the failed
Performance Objectives.

(ix)           If MAXIMUS reasonably believes that a designation of Performance
Objectives and/or Performance Criteria does not comply with the requirements of
Section (iii) above, such dispute shall be escalated to the Executive Committee
for resolution pursuant to Section II(b) of Exhibit 3.8.

(x)            Between October 1, 2006 and October 6, 2006, the Executive
Committee shall meet to evaluate the effectiveness of the Incentive Plan as a
tool to incent performance that promotes the success of the Project and
recommend any changes that may further promote such objective. Any such changes
must be mutually agreed by the Parties.

(xi)           The initial Performance Objectives to apply in the month of July,
2006 will be established by June 26, 2006 and, upon completion, shall be
incorporated herein.

4.                                       Exhibits. The following exhibits are
attached hereto as each is added to the Agreement or amended and restated in
accordance with its terms:

 

Exhibit 2.1A

 

Scope of Transitioned Services

 

 

 

 

 

 

 

Exhibit 2.10

 

Status Report Template

 

 

 

 

 

 

 

Exhibit 2.11

 

Call and Image Processing Governance

 

 

 

 

 

 

 

Exhibit 3.8

 

Additional Governance Principles

 

 

 

 

 

 

 

Exhibit 4.7.1.4

 

MAXIMUS HR Status Report Template

 

 

 

 

 

 

 

Exhibit 5.4.1

 

Project Organization Chart

 

 

 

 

 

 

 

Exhibit 5.5A

 

Training Organization Chart

 

 

 

 

 

 

 

Exhibit 7.2A

 

Cover Costs

 

 

 

 

 

 

 

Exhibit 8.1.5.2

 

Cure Schedule

 

 

 

 

 

 

 

Attachment A

 

Technology Development Transition Plan

 

 

 

 

 

 

 

Attachment B

 

Excluded Employees

 

In the event of a conflict between the terms of any new or restated
Exhibit under this Agreement and any Exhibit that is not restated, the new or
restated Agreement shall take precedence.

5.                                       Reaffirmation. The Agreement, as
amended and as provided herein, and all other documents executed in connection
therewith shall remain in full force and effect, and Accenture and MAXIMUS
hereby restate and reaffirm all of the terms and conditions of

19


--------------------------------------------------------------------------------




the Agreement, as amended, and such other documents. Nothing in this Amendment
shall act as a waiver of any right or remedy of either Party, including, without
limitation, Accenture’s rights under Article 10 [Step-In] of the Agreement, and
neither Party is excused from performance of any contractual obligation, except
in each case as expressly provided in this Amendment. Nothing in this Amendment
shall be construed as a Party making an admission of fault or liability. Neither
the execution of this Amendment, nor payment of Cover Costs as they are defined
herein, shall constitute a waiver of or limitation on the rights of either party
to assert any claims of damages or pursue any other remedy at law or in equity
in connection with the subject matter if this Amendment or any other matters
arising from or relating to the Agreement.

6.                                       Integration. This Amendment represents
the entire amendment to the Agreement between the Parties, and supersedes any
prior documents or discussions with respect to amending the Agreement, including
prior drafts hereof and the Letter Agreement.

7.                                       Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be considered an
original for all purposes, and all of which when taken together shall constitute
a single counterpart. Executed signature pages to any counterpart may be
detached and affixed to a single counterpart, with such single counterpart with
multiple executed signature pages affixed thereto constituting the original
counterpart. All of those counterpart pages shall be read as though one, and
they shall have the same force and effect as if all the signers had executed a
single signature page.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

ACCENTURE LLP

  MAXIMUS, INC.

 

 

By:

 

  By:

 

 

 

 

 

Name:

 

  Name:

 

 

 

 

 

Title:

 

  Title:

 

 

 

 

 

Date:

 

  Date:

 

 

 

 

 

 

[Signature page to Subcontract Amendment]

20


--------------------------------------------------------------------------------


[NOTE: certain exhibits have been omitted from this document as filed. the
registrant agrees to furnish SUPPLEMENTALLY to the commission upon request a
copy of such exhibits.]

 

Exhibit 7.2A

Cover Charges

Area

 

Charges

 

Per

 

Period

 

Conditions

Complaints & Appeals

 

$40.00

 

hour

 

June 1, 2006 to completion of IE rollout + 3 months

 

MAXIMUS shall be responsible for paying the actual cost up to the ‘Monthly
Benchmark Headcount’, at the average hourly rate. The ‘Monthly Benchmark
Headcount’ will be computed as the sum of the following headcount calculations:

 

 

 

 

 

 

 

 

- The actual number of CHIP complaints/appeals processed during the month
divided by the CHIP Productivity Rate; and,

 

 

 

 

 

 

 

 

- The actual number of Integrated Eligibility complaints/appeals processed
during the month divided by the IE Productivity Rate Initially, the productivity
rates shall be:

 

 

 

 

 

 

 

 

- IE Productivity Rate: 111 processed per FTE-month (assumes 60 minute average
handle time),

 

 

 

 

 

 

 

 

- CHIP Productivity Rate: 256 processed per FTE-month (assumes 26 minute average
handle time). Productivity rates shall be reviewed quarterly and revised if
supported by actual productivity data. Credits against Cover Costs shall be
applied for any Complaints & Appeals positions filled by MAXIMUS.

 


--------------------------------------------------------------------------------




 

 

fixed monthly charge

 

month

 

Completion of IE rollout + 4 months to end of contract or transition of services
back to MAXIMUS

 

Benchmarked upon completion of IE rollout against statewide volumes,
productivity rate at that time, and $40/hour rate, with productivity increase of
5% annually thereafter, and credit applied for positions staffed by MAXIMUS

Technology Development

 

$4,961,551

 

paid monthly according to attached payment schedule

 

May 3, 2006 to March 31, 2007

 

 

Call & Image Processing

 

 

 

 

 

 

 

 

Command Center

 

$137,223

 

monthly

 

June 1, 2006 to end of contract or transition of services to MAXIMUS subject to
criteria documented in Exhibit 2.11

 

To be prorated to reflect any roles no longer required or transitioned to
MAXIMUS subject to terms of Exhibit 2.11. Projected timetable attached.

 

 

$64,223

 

monthly

 

Monthly costs once all expected roles are transitioned to MAXIMUS subject to
terms of Exhibit 2.11

Midland Stabilization

 

$136,934

 

monthly

 

June 1, 2006 to achievement of criteria documented in Exhibit 2.11

 

Prorated to reflect any roles no longer required as documented in Exhibit 2.11.
Projected timetable attached.

Call Center Launch

 

$80,387

 

monthly

 

Launch of new center to achievement of criteria documented in Exhibit 2.11

 

Prorated to reflect any roles no longer required as documented in Exhibit 2.11.
Projected timetable attached.

Quality Assurance/Vendor Management

 

$50,201

 

monthly

 

June 1, 2006 to end of contract or until critera are met as documented in
Exhibit 2.11

 

 

Supplemental Management and
Operations Assistance

 

 

 

 

 

 

 

 

Activities prior to May 3, 2006

 

$650,000

 

one time

 

 

 

 

Operational troubleshooting and
HHSC Benefits Office support

 

$1,633,111

 

paid monthly according to attached payment schedule

 

May 2, 2006 through August 31, 2006

 

 

Training Services

 

$3,688,882

 

paid monthly according to attached payment schedule

 

June 1, 2006 to April 30, 2007

 

As incurred cost for roles agreed in integrated organization, to be increased by
services required if Maximus fails to deliver timely and skilled resources to
develop and conduct curriculum, to be credited for any planned Accenture roles
staffed by MAXIMUS or if specific roles are mutually agreed to be no longer
necessary due to changes in circumstances

 


--------------------------------------------------------------------------------


Exhibit 8.1.5.2
Cure Schedule

Nbr

 

Cure Item

 

Completion Date

 

Key Accomplishments

 

Next Steps / Milestones

1

 

·   Comply with KPRs 21 and 22

 

7/31/2006

 

·   Demonstrated improvement on IE abandonment rate

·   Demonstrated improvement on IE call monitoring scores

 

Next Steps

·   Conducting renegotiations with subcontractor for improved performance,
including improved retention of staff

 

 

 

 

 

 

 

 

·   Complete training, including on-going gap training for deficiencies
identified through QA process (ACN lead activity).

 

 

 

 

 

 

 

 

 

2

 

·   Define productivity measures for staff and tracking to those measures

 

6/30/2006

 

·   Meeting interim productivity targets for backlog

·   Developed productivity measures for major functions in current operational
model

·   Deployed productivity analyst resources to validate existing measures

 

Next Steps

·   Refine productivity targets

·   Draft operating procedure for conducting and validating monitoring process

·   Validate existing monitoring processes and data sources

·   Continue to monitor productivity by staff member

 

 

 

 

 

 

 

 

·   Action low performance

 

 

 

 

 

 

 

 

·   Post productivity results

 

 

 

 

 

 

 

 

 

3

 

·   Secure access for Application

 

6/30/2006

 

·   Process for gaining system access

 

Next Steps

 

 

    Processing staff to specific system functions and business processes
required to meet processing requirements

 

 

 

    for new hire process is documented and communicated to those responsible for
processing the requests

·   New hires receiving appropriate access at time of orientation

·   Responsible persons identified for access requests

 

·   Provide information to the State by 6/16/06 on staff needing system access

·   Projected completion by 6/28/06 for State to complete processing

·   Task complete (and dependent) upon notification by State that the Sate has
provided the requested access

 

 

 

 

 

 

·   Survey of staff completed to determine if existing staff have the required
access, by job function

 

 

 

1


--------------------------------------------------------------------------------




Exhibit 8.1.5.2
Cure Schedule

 

Nbr

 

Cure Item

 

Completion Date

 

Key Accomplishments

 

Next Steps / Milestones

4

 

Demonstrate compliance with relevant operational KPRs relating to accuracy of
eligibility outcomes for applications and recertifications, including KPRs 2 and
3.

 

For the first monthly measurement period ending 60 days after resumption of
transaction processing. Note: Resumption of transaction processing means
continuous processing of a subset (not sample) of pilot regaion IE transactions.

 

·   Significant progress was made regarding the assessment of the current QA
system with an initial set of programming changes outlined to fix existing
reporting.

·   Some progress was made regarding development of a Work Plan to finalize QA
system. (There are some dependencies on ACN regarding finalization of plan
including their acceptance of reports as defined.)

·   Consultant was obtained to validate system design and provide
recommendations for improvement in operations and reporting.

·   Two new QA Specialists started June 12, 2006.

·   Three additional hires will begin work between June 19 and July 1, 2006.

 

Next Steps

·   Continue implementation of new “VS Model” in San Antonio concurrent with
policy training initiative

·   Work with Accenture monitoring and systems staff to ensure production
reporting under new model accurately captures accuracy measures

·   Begin the Pilot process intake to demonstrate Accuracy through disposition

·   Implement reporting to demonstrate compliance with accuracy as part of Pilot
Process restart.

·   Continue with QA process and system improvements and implementation as
described in Nbr. 4.

 

 

 

 

 

 

 

 

 

5

 

Process all Medicaid, TANF, and Food Stamp applications and
renewals/recertifications, including forwarding all applications, renewals or
other cases requiring State review to State for determination, within
contractually-required timeframes for all relevant KPRs, including 87,
88,89,90,97,99,102 and 105.

 

For the first monthly measurement period ending ending 30 days after resumption
of transaction processing. Note: Resumption of transaction processing means
continuous processing of a subset (not sample) of pilot region IE transactions

 

·   Prior to implementing the Interim Process, IE processing demonstrated the
ability to push documents into MI within 3 business days

·   QA/QC reviews of timeliness of processing of back log support KPR compliance
— but must be proven through resumed pilot area operations.

 

Next Steps

·   Continue implementation of new “VS Model” in San Antonio concurrent with
policy training initiative

·   Work with Accenture monitoring and systems staff to ensure production
reporting under new model accurately captures timeliness measures

·   Begin the Pilot process intake to demonstrate timeliness through disposition

·   Implement reporting to demonstrate compliance with timeliness as part of
Pilot Process restart.

·   Continue with QA process and system improvements and implementation as
described in Nbr. 4.

 

2


--------------------------------------------------------------------------------




Exhibit 8.1.5.2
Cure Schedule

 

Nbr

 

Cure Item

 

Completion Date

 

Key Accomplishments

 

Next Steps / Milestones

6

 

Achieve 95% accuracy for staff determination of necessity of MI letters, and
confirmation that MI letters contain proper list of items that are missing per
the current system design.

 

7/31/2006

 

·   Developed SR 57408 for MI Verification Report. Submitted SR to ACN for
development on May 25, 2006

·   Significant progress was made on root cause analysis.

·   Some work was started on enhancement of existing QA Plan

·   Work Plan was started to implement expanded QA/QC efforts

 

Next Steps

·   Receive MI Verification Report from ACN

·   Complete Root Cause Analysis of Failure

·   Finalize and implement plan to QA MI letters for timeliness and accuracy

 

 

 

 

 

 

 

 

 

7

 

Implement all items required by the CAP for Integrated Eligibility Processing
Services.

 

Dates as specified by item in the CAP of record

 

·   Continued coordination related to CAP updates

·   CAP is at 86% complete according to most recent report

 

Next Steps

·   Meet with Kristi Bradford to review Performance Report and recovery item
status.

 

 

 

 

 

 

 

 

 

8

 

Execute QA activities as required in the approved KPR 62 QA Plan, including
volume of transactions monitored and feedback process to the operation for
identified deficiencies. Also, review the monitoring tools with Accenture to
verify they provide an accurate measure of the quality outcomes for processing.

 

8/15/2006

 

·   The QA Plan was developed as required in KPR 62. The QA Plan includes
feedback processes.

·   Staff have been hired to increase the number of transactions reviewed.

 

Next Steps
(Related to QA Process Improvement)

·   Ensure that QC/QA plan meet contractual requirements of monthly quality
audit (i.e., KPR 61), particularly with respect to sample size

·   Complete Assessment of QA/QC staffing to confirm and finalize organizational
structure, staffing mix, staff location assignments and schedules of duties.

·   Develop and execute plan to finalize changes to existing QA system and
processes

·   Review existing QA system reports and integrate any new QA/QC Management
Report requirements into modified QA system.

 

MAXIMUS shall complete each of the items set forth in this Exhibit 8.1.5.2 by
the specified date. If any of the above MAXIMUS responsibilities are dependent
upon performance of specific obligations of Accenture or the Client, and the
failure by Accenture or the Client to complete such interdependencies cause
MAXIMUS to fail to perform its obligation, then MAXIMUS shall not be subject to
an Event of Default for such non-performance until the interdependent task is
completed and the deadline set forth above shall be extended by an equal amount
of time as the delay caused by the Accenture or Client non-performance.

3


--------------------------------------------------------------------------------